Name: Commission Regulation (EC) NoÃ 541/2008 of 16Ã June 2008 adapting certain fish quotas for 2008 pursuant to Council Regulation (EC) NoÃ 847/96 introducing additional conditions for year-to-year management of TACs and quotas
 Type: Regulation
 Subject Matter: economic geography;  fisheries
 Date Published: nan

 17.6.2008 EN Official Journal of the European Union L 157/23 COMMISSION REGULATION (EC) No 541/2008 of 16 June 2008 adapting certain fish quotas for 2008 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (1), and in particular Article 23(4) thereof, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (2), and in particular Articles 4(2), 5(1) and 5(2) thereof, Whereas: (1) Council Regulation (EC) No 2015/2006 of 19 December 2006 fixing for 2007 and 2008 the fishing opportunities for deep-sea fish stocks (3), Council Regulation (EC) No 1941/2006 of 11 December 2006 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2007 (4) and Council Regulation (EC) No 41/2007 of 21 December 2006 fixing for 2007 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (5), specify which stocks may be subject to the measures foreseen by Regulation (EC) No 847/96. (2) Council Regulation (EC) No 2015/2006, Council Regulation (EC) No 1404/2007 of 26 November 2007 fixing the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in the Baltic Sea for 2008 (6), Council Regulation (EC) No 40/2008 of 16 January 2008 fixing for 2008 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required (7), fix quotas for certain stocks for 2008. (3) Commission Regulation (EC) No 147/2007 of 15 February 2007 adapting certain fish quotas from 2007 to 2012 pursuant to Article 23(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (8) reduces certain fish quotas for the United Kingdom and Ireland in the years from 2007 to 2012. (4) Certain Member States have requested, pursuant to Regulation (EC) No 847/96 that part of their quotas for 2007 be transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2008. (5) On the basis of Article 5(1) of Regulation (EC) No 847/96, deductions from national quotas for 2008 should be made at a level equivalent to the quantity fished in excess. On the basis of Article 5(2) of Regulation (EC) No 847/96 weighted deductions from national quotas for 2008 should be made in the case of overfishing of permitted landings in 2007 for certain stocks identified in Regulation (EC) No 41/2007, Regulation (EC) No 2015/2006 and Regulation 1941/2006. Those deductions shall be applied taking into account the specific provisions governing stocks falling within the scope of Regional Fisheries Organisations. (6) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, permission to land additional quantities of fish of certain stocks in the year 2007. Those exceeding permitted landings should however be deducted from their quotas for 2008. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 Without prejudice to Regulation (EC) No 147/2007, the quotas fixed in Regulation (EC) No 40/2008, Regulation (EC) No 1404/2007 and Regulation (EC) 2015/2006 are increased as shown in Annex I or reduced as shown in Annex II to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2008. For the Commission Joe BORG Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. Regulation as amended by Regulation (EC) No 865/2007 (OJ L 192, 24.7.2007, p. 1). (2) OJ L 115, 9.5.1996, p. 3. (3) OJ L 384, 29.12.2006, p. 28. Regulation as last amended by Regulation (EC) No 1533/2007 (OJ L 337, 21.12.2007, p. 21). (4) OJ L 367, 22.12.2006, p. 1. Regulation as last amended by Regulation (EC) No 754/2007 (OJ L 172, 30.6.2007, p. 26). (5) OJ L 15, 20.1.2007, p. 1. Regulation as last amended by Regulation (EC) No 1533/2007 (OJ L 337, 21.12.2007, p. 21). (6) OJ L 312, 30.11.2007, p. 1. (7) OJ L 19, 23.1.2008, p. 1. (8) OJ L 46, 16.2.2007, p. 10. ANNEX I TRANSFERS ON TO 2008 QUOTAS Country ID Stock Id Specie Zone Adapted quantity 2007 Margin Catches 2007 SC catches 2007 % Adapted quantity Transferred quantity Initial quantity 2008 Revised quantity 2008 New code 2008 BEL ANF/07. Anglerfish VII 2 255 928,7 121,9 46,6 225,50 2 595 2 821 BEL ANF/8ABDE. Anglerfish VIIIa, b, d, e 101 20,9 20,7 10,10 0 10 BEL COD/07A. Cod VIIa 133 65,7 49,4 13,30 16 29 BEL HAD/5BC6A. Haddock EC waters of Vb and VIa 17 0,2 1,2 1,70 7 9 BEL HAD/6B1214 Haddock VIb, XII, XIV 10 0,0 0,0 1,00 16 17 BEL HKE/2AC4-C Hake EC waters of IIa and IV 80 58,5 73,1 8,00 27 35 BEL HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 26 10,6 40,8 2,60 278 281 BEL HKE/8ABDE. Hake VIIIa, b, d, e 10 2,7 27,0 1,00 9 10 BEL LEZ/8ABDE. Megrims VIIIa, b, d, e 6 3,3 55,0 0,60 0 1 BEL NEP/2AC4-C Norway lobster EC waters of IIa and IV 926 194,1 21,0 92,60 1 368 1 461 BEL PLE/07A. Plaice VIIa 788 179,8 22,8 78,80 47 126 BEL PLE/7FG. Plaice VIIf, g 232 174,9 75,4 23,20 77 100 BEL SOL/07A. Common Sole VIIa 599 288,6 48,2 59,90 326 386 BEL SOL/07D. Common Sole VIId 1 846 1 345,3 72,9 184,60 1 775 1 960 BEL SOL/24. Common Sole EC waters of II and IV 1 497 936,7 62,6 149,70 1 059 1 209 BEL SOL/7FG. Common Sole VIIf, g 590 538,9 91,3 51,10 603 654 DEU ANF/07. Anglerfish VII 245 148,0 60,4 24,50 289 314 DEU BLI/245- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV, V 7 0,0 0,0 0,70 6 7 DEU BSF/1234- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 0,0 0,0 0,50 5 6 DEU BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 18 0,0 0,0 1,80 35 37 DEU COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 8 341 7 626,6 91,4 714,40 4 102 4 816 DEU DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 7 0,1 1,4 0,70 39 40 DEU GFB/1234- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 10 0,0 0,0 1,00 10 11 DEU GFB/567- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 10 0,0 0,0 1,00 10 11 DEU HAD/5BC6A. Haddock EC waters of Vb and VIa 20 0,0 0,0 2,00 9 11 DEU HAD/6B1214 Haddock VIb, XII, XIV 12 0,0 0,0 1,20 19 20 DEU HER/3BC+24 Herring Subdivisions 22-24 26 749 22 903,0 85,6 2 674,90 24 579 27 254 DEU HKE/2AC4-C Hake EC waters of IIa and IV 107 95,9 89,6 10,70 126 137 DEU JAX/578/14 Horse Mackerel VI, VII and VIIIa, b, d, e; EC waters of Vb; international waters of XII and XIV 6 710 4 525,8 67,4 671,00 12 178 12 849 DEU NEP/2AC4-C Norway lobster EC waters of IIa and IV 676 580,2 85,8 67,60 20 88 DEU PLE/3BCD-C Plaice IIIb, c, d (EC waters) 330 242,0 73,3 33,00 255 288 DEU RNG/3A/BCD Roundnose grenadier IIIa and EC waters of IIIbcd 6 0,0 0,0 0,60 5 6 DEU RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 9 0,0 0,0 0,90 9 10 DEU RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 111 0,0 0,0 11,10 40 51 DEU SOL/24. Common Sole EC waters of II and IV 732 455,4 62,2 73,20 847 920 DEU SOL/3A/BCD Common Sole IIIa; EC waters of IIIbcd 45 41,0 91,1 4,00 46 50 DEU SPR/3BCD-C Sprat IIIbcd (EC waters) 31 603 23 642,0 74,8 3 160,30 28 403 31 563 DEU WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 37 819 33 978,8 744 91,8 3 096,20 10 416 13 512 DNK BLI/03- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of III 9 0,4 4,4 0,90 6 7 DNK BLI/245- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV, V 8 0,1 1,3 0,80 6 7 DNK COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 13 713 12 105,0 88,3 1 371,30 8 390 9 761 DNK HER/3BC+24 Herring Subdivisions 22-24 8 961 5 445,9 60,8 896,10 6 245 7 141 DNK HKE/2AC4-C Hake EC waters of IIa and IV 1 153 389,8 33,8 115,30 1 096 1 211 DNK HKE/3A/BCD Hake IIIa; EC waters of IIIb, IIIc and IIId 1 575 311,8 19,8 157,50 1 499 1 657 DNK JAX/578/14 Horse Mackerel VI, VII and VIIIa, b, d, e; EC waters of Vb; international waters of XII and XIV 13 384 7 971,7 59,6 1 338,40 15 236 16 574 DNK NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 523 772,2 50,7 152,30 1 368 1 520 DNK NEP/3A/BCD Norway lobster IIIa; EC waters of IIIbcd 4 063 2 916,6 71,8 406,30 3 800 4 206 DNK PLE/3BCD-C Plaice IIIb, c, d (EC waters) 2 968 1 965,6 66,2 296,80 2 293 2 590 DNK SOL/24. Common Sole EC waters of II and IV 702 415,3 59,2 70,20 484 554 DNK SOL/3A/BCD Common Sole IIIa; EC waters of IIIb, c, d 837 568,6 67,9 83,70 788 872 DNK SPR/3BCD-C Sprat IIIbcd (EC waters) 43 788 39 028,9 89,1 4 378,80 44 833 49 212 DNK WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 43 257 40 643,8 176,1 94,4 2 437,10 26 789 29 226 ESP ANF/07. Anglerfish VII 2 150 2 043,9 95,1 106,10 1 031 1 137 ESP ANF/8ABDE. Anglerfish VIIIa, b, d, e 1 205 695,6 57,7 120,50 1 206 1 327 ESP ANF/8C3411 Anglerfish VIIIc, IX, X, EC waters of CECAF 34.1.1 1 541 1 539,9 99,9 1,10 1 629 1 630 ESP BSF/8910- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X 13 5,0 38,5 1,30 13 14 ESP DWS/12- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of XII 69 4,3 6,2 6,90 34 41 ESP DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 228 204,0 89,5 22,80 187 210 ESP GFB/89- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX 225 220,0 97,8 5,00 242 247 ESP HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 10 871 9 342,3 10,9 86,0 1 087,10 8 926 10 013 ESP HKE/8ABDE. Hake VIIIa, b, d, e 6 784 4 491,0 66,2 678,40 6 214 6 892 ESP HKE/8C3411 Hake VIIIc, IX and X; EC waters of CECAF 34.1.1 3 819 3 816,8 99,9 2,20 4 510 4 512 ESP JAX/578/14 Horse Mackerel VI, VII and VIIIabde; EC waters of Vb; international waters of XII and XIV 1 642 978,7 59,6 164,20 16 631 16 795 ESP JAX/8C9. Horse Mackerel VIIIc, IX 29 622 29 597,6 99,9 24,40 31 069 31 093 ESP LEZ/8ABDE. Megrims VIIIa, b, d, e 1 302 294,4 22,6 130,20 1 176 1 306 ESP LEZ/8C3411 Megrims VIIIc, IX, X, EC waters of CECAF 34.1.1 1 310 960,7 73,3 131,00 1 320 1 451 ESP NEP/07. Norway lobster VII 1 504 447,1 29,7 150,40 1 509 1 659 ESP NEP/08C. Norway lobster VIIIc 115 84,3 73,3 11,50 119 131 ESP NEP/5BC6. Norway lobster VI; EC waters of Vb 43 2,0 4,7 4,30 40 44 ESP NEP/8ABDE. Norway lobster VIIIa, b, d, e 55 0,4 0,7 5,50 259 265 ESP NEP/9/3411 Norway lobster IX and X; EC waters of CECAF 34.1.1 123 116,2 94,5 6,80 104 111 ESP ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 6 0,0 0,0 0,60 4 5 06C- ESP RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 5 765 5 753,1 99,8 11,90 4 391 4 403 ESP SBR/09- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of IX 850 85,0 10,0 85,00 850 935 ESP SBR/10- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of X 10 0,0 0,0 1,00 10 11 ESP WHB/8C3411 Blue whiting VIIIc, IX, X, EC waters of CECAF 34.1.1 43 707 26 953,3 61,7 4 370,70 25 686 30 057 EST COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 174 73,3 42,1 17,40 186 203 EST HER/03D.RG Herring Subdivision 28.1 19 164 12 763,8 66,6 1 916,40 16 668 18 584 FIN HER/30/31. Herring Subdivisions 30-31 82 809 71 089,7 85,8 8 280,90 71 344 79 625 FRA ALF/3X14- Alfonsinos EC waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII, XIV 30 0,0 0,0 3,00 20 23 FRA ANF/07. Anglerfish VII 17 055 12 703,5 74,5 1 705,50 16 651 18 357 FRA ANF/8ABDE. Anglerfish VIIIa, b, d, e 7 333 5 835,3 79,6 733,30 6 714 7 447 FRA ANF/8C3411 Anglerfish VIIIc, IX, X, EC waters of CECAF 34.1.1 34 23,3 68,5 3,40 2 5 FRA BLI/245- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV, V 55 41,8 76,0 5,50 34 40 FRA BLI/67- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII 2 140 1 960,1 91,6 179,90 1 518 1 698 FRA BSF/1234- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 1,6 32,0 0,50 5 6 FRA BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 2 617 2 324,9 88,8 261,70 2 433 2 695 FRA BSF/8910- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X 111 20,4 18,4 11,10 31 42 FRA COD/07A. Cod VIIa 62 9,8 15,8 6,20 44 50 FRA COD/561214 Cod VI; EC waters of Vb, international waters of XII, XIV 101 91,5 90,6 9,50 64 74 FRA DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 1 311 929,1 70,9 131,10 676 807 FRA GFB/1012- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 10 0,0 0,0 1,00 10 11 FRA GFB/1234- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 10 1,1 11,0 1,00 10 11 FRA GFB/567- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 677 609,5 90,0 67,50 356 424 FRA GFB/89- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX 26 22,5 86,5 2,60 15 18 FRA HAD/5BC6A. Haddock EC waters of Vb and VIa 803 218,7 27,2 80,30 366 446 FRA HAD/6B1214 Haddock VIb, XII, XIV 515 0,6 0,1 51,50 763 815 FRA HER/7G-K. Herring VIIg, h, j, k 587 577,8 98,4 9,20 487 496 FRA HKE/2AC4-C Hake EC waters of IIa and IV 257 246,1 95,8 10,90 243 254 FRA HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 12 370 6 787,2 0,2 54,9 1 237,00 13 785 15 022 FRA HKE/8ABDE. Hake VIIIa, b, d, e 14 349 4 708,0 32,8 1 434,90 13 955 15 390 FRA HKE/8C3411 Hake VIIIc, IX and X; EC waters of CECAF 34.1.1 251 179,0 71,3 25,10 433 458 FRA JAX/578/14 Horse Mackerel VI, VII and VIIIabde; EC waters of Vb; international waters of XII and XIV 21 839 12 413,8 56,8 2 183,90 8 047 10 231 FRA JAX/8C9. Horse Mackerel VIIIc, IX 415 12,2 2,9 41,50 393 435 FRA LEZ/8ABDE. Megrims VIIIa, b, d, e 1 055 589,2 55,8 105,50 949 1 055 FRA LEZ/8C3411 Megrims VIIIc, IX, X, EC waters of CECAF 34.1.1 72 12,8 17,8 7,20 66 73 FRA NEP/07. Norway lobster VII 6 696 2 373,0 35,4 669,60 6 116 6 786 FRA NEP/08C. Norway lobster VIIIc 32 14,5 45,3 3,20 5 8 FRA NEP/2AC4-C Norway lobster EC waters of IIa and IV 44 0,0 0,0 4,40 40 44 FRA NEP/5BC6. Norway lobster VI; EC waters of Vb 176 0,8 0,5 17,60 161 179 FRA NEP/8ABDE. Norway lobster VIIIa, b, d, e 4 444 3 093,5 69,6 444,40 4 061 4 505 FRA ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 33 11,0 33,3 3,30 22 25 06C- FRA ORY/07- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VII 147 136,9 93,1 10,10 98 108 07C- FRA ORY/1X14- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XII, XIV 31 24,3 78,4 3,10 15 18 1CX14C FRA PLE/07A. Plaice VIIa 23 2,2 9,6 2,30 21 23 FRA PLE/7FG. Plaice VIIf, g 105 101,2 96,4 3,80 139 143 FRA RNG/1245A- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, IV, Va 14 4,5 32,1 1,40 14 15 FRA RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 3 841 1 868,0 48,6 384,10 3 789 4 173 FRA RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 202 30,5 15,1 20,20 202 222 FRA SBR/678- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII, VIII 94,5 89,7 94,9 4,80 12 17 FRA SOL/07A. Common Sole VIIa 6 0,6 10,0 0,60 4 5 FRA SOL/07D. Common Sole VIId 3 691 1 821,4 49,3 369,10 3 550 3 919 FRA SOL/24. Common Sole EC waters of II and IV 629 447,2 71,1 62,90 212 275 FRA SOL/7FG. Common Sole VIIf, g 100 85,5 85,5 10,00 60 70 FRA SOL/8AB. Common Sole VIIIa, b 4 023 3 605,6 89,6 402,30 3 823 4 225 FRA WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 28 445 14 378,8 50,5 2 844,50 18 643 21 488 GBR ANF/07. Anglerfish VII 5 468 4 470,1 82,9 83,3 546,80 5 050 5 597 GBR COD/07A. Cod VIIa 724 425,6 58,8 72,40 345 417 GBR COD/561214 Cod VI; EC waters of Vb, international waters of XII, XIV 360,8 303,3 84,1 36,08 241 277 GBR COD/7X7A34 Cod VIIb-k, VIII, IX, X, EC waters of CECAF 34.1.1 601 569,5 94,8 31,50 328 360 GBR HAD/5BC6A. Haddock EC waters of Vb and VIa 6 080 2 761,7 45,4 608,00 4 743 5 351 GBR HAD/6B1214 Haddock VIb, XII, XIV 3 659 1 643,0 44,9 365,90 5 574 5 940 GBR HER/07A/MM Herring VIIa 4 699 4 629,7 98,5 69,30 3 550 3 619 GBR HER/7G-K. Herring VIIg, h, j, k 64 63,3 98,9 0,70 10 11 GBR HKE/2AC4-C Hake EC waters of IIa and IV 398 360,4 90,6 37,60 341 379 GBR HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 5 775 3 322,7 0,3 57,5 577,50 5 442 6 020 GBR JAX/578/14 Horse Mackerel VI, VII and VIIIa, b, d, e; EC waters of Vb; international waters of XII and XIV 11 910 10 159,6 85,3 1 191,00 16 470 17 661 GBR NEP/07. Norway lobster VII 9 119 7 044,7 77,3 911,90 8 251 9 163 GBR NEP/2AC4-C Norway lobster EC waters of IIa and IV 24 462 20 923,2 85,5 2 446,20 22 644 25 090 GBR NEP/5BC6. Norway lobster VI; EC waters of Vb 21 178 16 055,6 75,8 2 117,80 19 415 21 533 GBR PLE/07A. Plaice VIIa 708 415,1 58,6 70,80 558 629 GBR PLE/7FG. Plaice VIIf, g 72 60,9 84,6 7,20 73 80 GBR SOL/07A. Common Sole VIIa 204 70,5 34,6 20,40 146 166 GBR SOL/07D. Common Sole VIId 1 315 780,1 59,3 131,50 1 268 1 400 GBR SOL/24. Common Sole EC waters of II and IV 1 406 1 190,7 84,7 140,60 545 686 GBR SOL/7FG. Common Sole VIIf, g 272 244,1 89,7 27,20 271 298 GBR WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 55 565 53 666,7 96,6 1 898,30 34 759 36 657 GBR ALF/3X14- Alfonsinos EC waters and waters not under the sovereignty or jurisdiction of third countries of III, IV, V, VI, VII, VIII, IX, X, XII, XIV 10 0,6 6,0 1,00 10 11 GBR BLI/245- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of II, IV, V 19 5,5 28,9 1,90 20 22 GBR BLI/67- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of VI, VII 222 174,2 78,5 22,20 386 408 GBR BSF/1234- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 5 0,0 0,0 0,50 5 6 GBR BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 93 56,4 60,6 9,30 173 182 GBR DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 467 83,1 17,8 46,70 375 422 GBR GFB/1234- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV 16 2,2 13,8 1,60 16 18 GBR GFB/567- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII 709 343,5 48,4 70,90 814 885 GBR GFB/1012- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 10 0,0 0,0 1,00 10 11 GBR ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 6 0,0 0,0 0,60 4 5 06C- GBR RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 170 4,3 2,5 17,00 222 239 GBR RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 18 0,0 0,0 1,80 18 20 GBR SBR/10- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of X 10 0,0 0,0 1,00 10 11 IRL ANF/07. Anglerfish VII 3 162 2 938,7 92,9 223,30 2 128 2 351 IRL BSF/56712- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, XII 122 121,3 99,4 0,70 87 88 IRL COD/07A. Cod VIIa 743 608,1 81,8 74,30 790 864 IRL DWS/12- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of XII 5 0,0 0,0 0,50 2 3 IRL DWS/56789- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of V, VI, VII, VIII, IX 9 7,3 81,1 0,90 109 110 IRL HAD/5BC6A. Haddock EC waters of Vb and VIa 1 105 759,4 68,7 110,50 995 1 106 IRL HAD/6B1214 Haddock VIb, XII, XIV 468 339,1 72,5 46,80 544 591 IRL HER/07A/MM Herring VIIa 587 0,0 0,0 58,70 1 250 1 309 IRL HER/6AS7BC Herring VIaS, VIIb, c 13 732 12 174,5 88,7 1 373,20 10 584 11 957 IRL HER/7G-K. Herring VIIg, h, j, k 9 109 8 267,6 90,8 841,40 6 818 7 659 IRL HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 1 765 1 427,6 80,9 176,50 1 670 1 847 IRL JAX/578/14 Horse Mackerel VI, VII and VIIIa, b, d, e; EC waters of Vb; international waters of XII and XIV 34 297 29 133,5 84,9 3 429,70 39 646 43 076 IRL NEP/5BC6. Norway lobster VI; EC waters of Vb 383 161,2 42,1 38,30 269 307 IRL ORY/06- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of VI 7 0,0 0,0 0,70 4 5 06C- IRL ORY/1X14- Orange Roughy EC waters and waters not under the sovereignty or jurisdiction of third countries of I, II, III, IV, V, VIII, IX, X, XII, XIV 6 0,0 0,0 0,60 4 5 1CX14C IRL PLE/07A. Plaice VIIa 507 192,9 38,0 50,70 1 209 1 260 IRL PLE/7FG. Plaice VIIf, g 59 57,6 97,6 1,40 202 203 IRL POK/561214 Saithe VI; EC waters of Vb, international waters of XII, XIV 514 321,5 62,5 51,40 483 534 IRL RNG/5B67- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of Vb, VI, VIII 323 29,7 9,2 32,30 299 331 IRL RNG/8X14- Roundnose grenadier EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X, XII, XIV 10 0,0 0,0 1,00 9 10 IRL SAN/2A3A4. Sandeel IIIa; EC waters of IIa and IV 148 972 0,0 14 897,20 0 14 897 IRL WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 34 498 31 091,8 90,1 3 406,20 20 745 24 151 LTU JAX/578/14 Horse Mackerel VI, VII and VIIIa, b, d, e; EC waters of Vb; international waters of XII and XIV 6 437 3 466,7 53,9 643,70 0 644 LTU SPR/3BCD-C Sprat IIIbcd (EC waters) 22 027 14 773,5 67,1 2 202,70 22 745 24 948 LTU WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 9 974 9 812,0 98,4 162,00 0 162 NLD ANF/07. Anglerfish VII 112 13,6 12,1 11,20 336 347 NLD COD/07A. Cod VIIa 5 0,0 0,0 0,50 4 5 NLD COD/7X7A34 Cod VIIb-k, VIII, IX, X, EC waters of CECAF 34.1.1 51 46,6 91,4 4,40 25 29 NLD HER/6AS7BC Herring VIaS, VIIb, c 258 254,4 98,6 3,60 1 058 1 062 NLD HER/7G-K. Herring VIIg, h, j, k 473 461,8 97,6 11,20 487 498 NLD HKE/2AC4-C Hake EC waters of IIa and IV 47 29,9 63,6 4,70 63 68 NLD HKE/571214 Hake VI, VII; EC waters of Vb, international waters of XII and XIV 201 1 63,6 1 32,0 20,10 180 200 NLD JAX/578/14 Horse Mackerel VI, VII and VIIIabde; EC waters of Vb; international waters of XII and XIV 52 731 40 530,0 76,9 5 273,10 58 102 63 375 NLD NEP/2AC4-C Norway lobster EC waters of IIa and IV 1 367 1 155,6 84,5 136,70 704 841 NLD SOL/24. Common Sole EC waters of II and IV 11 887 10 348,8 87,1 1 188,70 9 563 10 752 NLD WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 88 561 79 699,6 69,9 90,1 8 791,50 32 666 41 458 POL HER/3BC+24 Herring Subdivisions 22-24 6 441 2 935,8 45,6 644,10 5 797 6 441 POL SPR/3BCD-C Sprat IIIbcd (EC waters) 121 135 57 801,8 47,7 12 113,50 133 435 145 549 PRT BSF/8910- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of VIII, IX, X 3 876 3 466,6 89,4 387,60 3 956 4 344 PRT BSF/C3412- Black scabbardfish EC waters and waters not under the sovereignty or jurisdiction of third countries of CECAF 34.1.2 4 285 3 086,9 72,0 428,50 4 285 4 714 PRT DWS/10- Deep Sea Sharks EC waters and waters not under the sovereignty or jurisdiction of third countries of X 20 10,5 52,5 2,00 20 22 PRT GFB/1012- Forkbeards EC waters and waters not under the sovereignty or jurisdiction of third countries of X, XII 43 16,9 39,3 4,30 43 47 PRT JAX/8C9. Horse Mackerel VIIIc, IX 25 036 14 498,8 57,9 2 503,60 26 288 28 792 PRT NEP/9/3411 Norway lobster IX and X; EC waters of CECAF 34.1.1 328 267,8 81,6 32,80 311 344 PRT SBR/09- Red seabream EC waters and waters not under the sovereignty or jurisdiction of third countries of IX 230 187,2 81,4 23,00 230 253 SWE BLI/03- Blue ling EC waters and waters not under the sovereignty or jurisdiction of third countries of III 8 0,0 0,0 0,80 6 7 SWE COD/3BC+24 Cod Subdivisions 22-24 (EC waters) 3 602 2 960,2 82,2 360,20 2 989 3 349 SWE HER/30/31. Herring Subdivisions 30-31 16 501 3 626,1 22,0 1 650,10 15 676 17 326 SWE HER/3BC+24 Herring Subdivisions 22-24 8 806 7 724,6 87,7 880,60 7 926 8 807 SWE HKE/3A/BCD Hake IIIa; EC waters of IIIb, c, d 125 45,8 36,6 12,50 128 141 SWE NEP/3A/BCD Norway lobster IIIa; EC waters of IIIb, c, d 1 509 1 462,7 96,9 46,30 1 359 1 405 SWE PLE/3BCD-C Plaice IIIb, c, d (EC waters) 192 170,5 88,8 19,20 173 192 SWE RNG/3A/BCD Roundnose grenadier IIIa and EC waters of IIIb, c, d 52 0,0 0,0 5,20 49 54 SWE SOL/3A/BCD Common Sole IIIa; EC waters of IIIb, c, d 46 44,3 96,3 1,70 30 32 SWE SPR/3BCD-C Sprat IIIb, c, d (EC waters) 94 970 86 272,2 90,8 8 697,80 86 670 95 368 SWE WHB/1X14 Blue whiting EC and international waters of I, II, III, IV, V, VI, VII, VIIIa, b, d, e, XII, XIV 539 148,8 27,6 53,90 6 627 6 681 ANNEX II DEDUCTIONS FROM 2008 QUOTAS Country Species Code Area Code 2007 Species Name Area Name Penalties Art. 5(2) R. 847/96 Adapted Qty 2007 Margin Total Adapted Qty 2007 SC Catches 2007 Catches 2007 Total Catches 2007 % Deductions Initial Qty 2008 Revised Qty 2008 Area Code 2008 BEL COD 2AC4. Cod IV, EC waters of IIa y 937,00 0,0 937,00 0,0 998,60 998,60 106,6 61,60 654,00 592 2A3AX4 BEL COD 7X7A34 Cod VII b-k, VIII, IX and X; EC waters of CECAF 34.1.1 y 172,00 0,0 172,00 0,0 180,40 180,40 104,9 8,40 177,00 169 BEL LEZ 2AC4-C Megrims EC waters of IIa and IV y 4,00 0,0 4,00 0,0 5,60 5,60 140,0 1,60 5,00 3 BEL SOL 8AB. Common Sole VIII a and b y 393,00 0,0 393,00 0,0 396,00 396,00 100,76 3,00 52,00 49 DEU ANF 561214 Anglerfish VI; EC waters of Vb; International waters of XII and XIV (Norwegian waters) y 213,00 0,0 213,00 0,0 227,80 227,80 106,9 14,80 212,00 197 DEU COD 03AN. Cod Kattegat y 53,00 0,0 53,00 0,0 63,40 63,40 119,6 10,40 64,00 54 DEU COD 2AC4. Cod IV, EC waters of IIa y 1 828,00 0,0 1 828,00 0,0 1 922,60 1 922,60 105,2 94,60 2 384,00 2 289 2A3AX4 DEU LEZ 2AC4-C Megrims EC waters of IIa and IV y 4,00 0,0 4,00 0,0 12,90 12,90 322,5 8,90 4,00 5 DEU LIN 4AB-N. Ling Norwegian waters of IV y 33,00 0,0 33,00 0,0 34,00 34,00 103,0 1,00 21,00 20 DEU HAL 514GRN Atlantic halibut Greenland zone: V & XIV y 0,00 3,40 3,40 0,0 3,40 0,00 3 DEU HKE 571214 European hake Vb) (1), VI, VII, XII, XIV y 0,00 4,00 4,00 0,0 4,00 0,00 4 DEU PRA 03A. Northern prawn IIIa y 0,00 0,50 0,50 0,0 0,50 0,00 1 DEU SPR 2AC4-C European sprat EC waters of IIa and IV y 0,00 2,70 2,70 0,0 2,70 2 018,00 2 015 DNK COD 1N2AB. Atlantic cod I, II (Norwegian waters) y 0,00 11,00 11,00 0,0 11,00 0,00 11 DNK MAC 2CX14- Atlantic mackerel VI, VII, VIIIa, b, d, e, EC waters of Vb, international waters of IIa, XII and XIV y 0,00 8,00 8,00 0,0 8,00 0,00 8 DNK NOP 2A3A4. Norway pout IIIa; EC waters of IIa and IV y 0,00 83,00 83,00 0,0 83,00 36 466,00 36 383 DNK OTH 1N2AB. Other species I, II (Norwegian waters) y 0,00 14,70 14,70 0,0 14,70 0,00 15 DNK POK 1N2AB. Saithe (= Pollock) I, II (Norwegian waters) y 0,00 0,50 0,50 0,0 0,50 0,00 1 ESP BLI 67- Blue ling VI, VII (Community waters and waters not under the sovereignity and jurisdiction of third countries) n 72,00 0,0 72,00 0,0 211,00 211,00 293,1  139,00 67,00 72 ESP COD 1/2B. Cod I and IIb y 7 006,00 0,0 7 006,00 0,0 7 014,00 7 014,00 100,1 8,00 7 349,00 7 341 ESP HAD 1N2AB. Haddock Norwegian waters of I and II y 60,00 0,0 60,00 0,0 65,00 65,00 108,3 5,00 0,00 5 ESP POK 1N2AB. Saithe Norwegian waters of I and II y 50,00 0,0 50,00 0,0 53,00 53,00 106,0 3,00 0,00 3 ESP SBR 678- Red seabream VI, VII and VIII (Community waters and waters not under the sovereignity and jurisdiction of third countries) y 188,00 23,8 211,80 0,0 204,50 204,50 96,6 7,30 238,00 222 (x) (x) margin authorised excess catch up to 10 %  Reg 847/96 Art. 3.3 EST PLE 3BCD-C European plaice IIIb,c,d (1)- Excluding MU3 0,0 0,80 0,80 0,0 0,80 0,00 1 FRA COD 7X7A34 Cod VIIb-k; VIII, IX and X; EC waters of CECAF 34.1.1 y 3 736,00 0,0 3 736,00 0,0 4 079,60 4 079,60 109,2  343,60 3 033,00 2 689 GBR LEZ 2AC4-C Megrims EC waters of IIa and IV y 1 424,00 0,0 1 424,00 0,0 1 430,40 1 430,40 100,4 6,40 1 537,00 1 531 GBR NOP 2A3A4. Norway pout IIIa; EC waters of IIa and IV 0,00 4,30 4,30 0,0 4,30 0,00 4 IRL COD 1/2B. Cod I, II b y 57,00 100,0 157,00 0,0 201,80 201,80 128,5 44,80 0,00 45 (xx) IRL COD 561214 Cod VI; EC waters of Vb; EC and International waters of XII and XIV y 93,00 0,0 93,00 0,0 94,20 94,20 101,3 1,20 241,00 240 IRL COD 7X7A34 Cod VIIb-k; VIII, IX and X; EC waters of CECAF 34.1.1 y 737,00 0,0 737,00 0,0 792,00 792,00 107,5 55,00 753,00 698 IRL ORY 07- Orange roughy VII (Community waters) n 68,00 0,0 68,00 0,0 199,80 199,80 293,8  131,80 29,00  103 IRL SOL 07A. Common sole VIIa y 111,00 0,0 111,00 0,0 115,20 115,20 103,8 4,20 90,00 86 (xx) margin indicated the AMS quota used only by IRL NLD HER 1/2. Herring EC Norwegian and International waters of I and II y 27 651,00 0,0 27 651,00 0,0 28 125,70 28 125,70 101,7  474,70 12 117,00 11 642 POL COD 3BC+24 Cod EC waters of subdivision 22-24 y 2 287,00 0,0 2 287,00 0,0 2 360,70 2 360,70 103,2 73,70 2 245,00 2 171 POL GHL 514GRN Greenland Halibut Greenland waters of V and XIV y 1 217,00 0,0 1 217,00 0,0 1 228,40 1 228,40 100,9 11,40 0,00 11 POL HER 1/2. Herring EC Norwegian and International waters of I and II y 3 057,00 0,0 3 057,00 0,0 3 153,50 3 153,50 103,2 96,50 1 714,00 1 618 POL PRA N3L. Northern prawn NAFO 3L y 245,00 0,0 245,00 0,0 245,80 245,80 100,3 0,80 278,00 277 POL HAD 2AC4. Haddock IV; EC waters of IIa 0,00 1,40 1,40 0,0 1,40 0,00 1 PRT ALF 3X14- Alfonsinos III, IV, V, VI, VII, VIII, IX, X, XII, XIV (Community waters and waters not under the sovereignity and jurisdiction of third countries) n 214,00 0,0 214,00 0,0 224,40 224,40 104,9 10,40 214,00 204 PRT ANF 8C3411 Anglerfish VIIIc, IX, X (CECAF 34.1.1(EC waters) y 375,00 0,0 375,00 0,0 392,20 392,20 104,6 17,20 324,00 307 PRT COD 1/2B. Cod I and Iib y 1 479,00 0,0 1 479,00 0,0 1 490,30 1 490,30 100,8 11,30 1 552,00 1 541 PRT DWS 56789- Deep Sea Sharks V, VI, VII, VIII, IX (Community waters and waters not under the sovereignity and jurisdiction of third countries) n 483,00 0,0 483,00 0,0 505,50 505,50 104,7 22,50 254,00 232 PRT HKE 8C3411 Hake VIIIc, IX, X (CECAF 34.1.1(EC waters) y 1 990,00 0,0 1 990,00 0,0 2 054,30 2 054,30 103,2 64,30 2 104,00 2 040 PRT COD 7X7A34 Cod VIIb,c,d,e,f,g,h,j,k,VIII,IX,X;EC waters of CECAF 34.1.1 0,00 4,70 4,70 0,0 4,70 0,00 5 PRT GHL 2A-C46 Greenland halibut IIa (EC waters), IV, VI (Community waters and international waters) 0,00 17,70 17,70 0,0 17,70 0,00 18 PRT HAD 1N2AB. Haddock I, II (Norwegian waters) 0,00 369,20 369,20 0,0  369,20 0,00  369 PRT POK 1N2AB. Saithe (= Pollock) I, II (Norwegian waters) 0,00 391,40 391,40 0,0  391,40 0,00  391